Citation Nr: 0616062	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish basic eligibility for Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel



INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2002 decision of the VA Regional 
Office (RO).  In that decision, the RO determined that the 
appellant has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to VA benefits. 
The appellant perfected an appeal of that decision.  


FINDINGS OF FACT

1. In an October 2001 decision the Board determined that the 
appellant did not have qualifying service for VA benefit 
purposes by finding that new and material evidence had not 
been received to reopen a previously denied claim. 

2. The evidence received subsequent to the October 2001 
decision is cumulative and redundant of the evidence 
previously considered and does not bear directly and 
substantially upon the issue under consideration. 


CONCLUSIONS OF LAW

1. The October 2001 Board decision which determined that the 
appellant had not submitted new and material evidence to 
reopen a previously denied claim for VA benefits is final.  
38 U.S.C.A. § 7105(c) (West 2002);  38 C.F.R. §§ 3.160, 
20.200, 20.201, 20.202, 20.300, 20.301(a), 20.302, 20.1103 
(2005). 

2. The evidence associated with the claims file subsequent to 
the October 2001 Board decision is not new and material; 
therefore, the claim for basic eligibility for VA benefits is 
not reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.102, 3.156, 3.159, 3.203 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for VA compensation, which entails a determination of 
basic eligibility for VA benefits, was previously denied in 
an April 1996 Board decision that became final absent further 
timely appeal.  Pursuant to 38 U.S.C.A. § 7105(c), where new 
and material evidence is presented or secured with respect to 
a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  According to 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed Cir. 1998).  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  Where the Board 
has determined that newly presented evidence is cumulative of 
previously considered evidence and thus is not "new" for 
purposes of reopening a claim, the Board need not reach the 
issue of whether the evidence is "material." See Vargas 
Gonzalez v. West, 12 Vet. App. 321, 327 (1999).

Throughout the history of this appeal, the appellant has 
maintained that he was a member of the Philippine 
Commonwealth Army who served from November 1941 to January 
1946 and that he was also a POW during World War II (WWII).  
The appellant's claim for VA benefits was denied in April 
1954 and he did not appeal that decision.  In October 2001, 
the BVA determined that new and material evidence had not 
been submitted sufficient to reopen his claim for VA 
benefits.  The relevant evidence of record at the time of the 
October 2001 BVA decision consists of documents generated 
from several sources, photographs, physician's reports 
attesting to the appellant's present condition, and the 
appellant's statements attesting to his service.  In 
addition, the evidence of record also includes a certificate 
from the U.S. Department of the Army dated March 1954 
indicating that the appellant has "no recognized guerrilla 
service, nor was he a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United 
States."  The appellant's negative service report was 
confirmed by the United States Army Reserve Personnel Center 
in February 1993, June 1994, March 1995, and August 2000. 

The evidence submitted since October 2001 includes several 
statements from the appellant reiterating his WWII service, 
medical records restating his current poor health, duplicate 
copies of documents previously submitted, and a lay statement 
from an individual who attests to having served with the 
appellant during WWII. 

While the appellant has submitted statements not previously 
in the record that attest to his service, such statements are 
not new because they duplicate his previous contentions which 
were of record at the time of the October 2001 Board 
decision.  The appellant's statements are cumulative and not 
new.  Further, photocopies of documents previously contained 
in the record are cumulative and not new.  

The medical evidence, namely the July 2004 health 
certificate, was not already of record.  However, the 
evidence is not material because the appellant's present 
health bears no relevance to the issue in this case.  The 
issue turns on whether the appellant has verified active 
military service, not his medical condition.  The July 2004 
health certificate is therefore not material to the claim.  

Finally, the lay statement from the individual who attests to 
having served with the appellant during WWII is new evidence; 
however, it is not material to the issue of basic eligibility 
for VA benefits.  According to 38 C.F.R. § 3.41 and 3.203, 
Philippine service members are not eligible for veterans' 
benefits unless a United States service department certifies 
their service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  The service department's findings are binding on the 
VA for purposes of establishing service in the U.S Armed 
Forces.  Duro, 2 Vet. App. at 532.  The VA is precluded from 
deciding the issue of whether an appellant served in the 
active military, naval, or air service and is therefore a 
"veteran" eligible for VA benefits.  Thus, since a 
recertification of the appellant's military service is the 
only evidence the Board may consider in determining the issue 
of basic eligibility for VA benefits, the lay statement 
submitted by the appellant is not material to the claim.  

The Board notes that the proper course for the applicant who 
believes there is a reason to dispute the report of the 
service department or the contents of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition 
of his service by the Philippine Government, although 
sufficient for entitlement to benefits from that Government, 
is not equally sufficient for benefits administered by VA.  
The Board is bound to follow the certifications by the 
service departments with jurisdiction over U.S. military 
records.  

For the aforementioned reasons, the appellant has not 
presented new and material evidence to reopen his claim of 
entitlement for VA benefits.  Since new and material evidence 
has not been submitted, the claim is not reopened. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Veterans Claims Assistance Act of 
2000 (VCAA) is not applicable in all cases. The Court also 
held that the VCAA is inapplicable to a matter of pure 
statutory interpretation. See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000). With respect to the claim on appeal, VA 
law and the evidence of record at the time the appellant 
filed his substantive appeal are dispositive. Thus, the VCAA 
is not applicable. See Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis v. Brown, 6 Vet App. 426, 429-30 
(1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  VA is 
not required to provide assistance 'if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.' 38 U.S.C.A. § 5103A(a)(2). Such is 
the case here.

This case involves the application of the law to the evidence 
of record, namely the appellant's private medical records, a 
lay statement from a third party attesting to his service, 
duplicate copies of evidence already in the records, and his 
own statements attesting to service.  The law requires that 
the appellant submit new and material evidence in order to 
reopen his claim, namely, an NPRC report certifying active 
service.  He has been notified on several occasions that this 
is the evidence required to reopen his claim.  See, e.g., 
letters of August 8 and December 15, 2003.  Accordingly, the 
claim must be denied as a matter of law. 

ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to VA 
compensation is denied. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


